Citation Nr: 1126409
Decision Date: 07/13/11	Archive Date: 09/29/11
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a (compensable) rating for scar, above the gluteal fold, residuals, excision, pilonidal sinus, prior to April 23, 2009, on a schedular basis, for the purpose of accrued benefits.  

2.  Entitlement to an increased rating for scar, above the gluteal fold, residuals, excision, pilonidal sinus, rated as 10 percent disabling, since April 23, 2009, on a schedular basis, for the purpose of accrued benefits.  

3.  Entitlement to service connection for a bilateral ankle condition, for the purpose of accrued benefits.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD), for the purpose of accrued benefits.  

5.  Entitlement to a total rating based upon individual unemployability based upon service connected disabilities (TDIU), for the purpose of accrued benefits.  

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  He died in December 2009.  The appellant is the Veterans surviving spouse.  

At the time of his death, the Veteran had pending appeals of entitlement to a (compensable) rating for scar, above the gluteal fold, residuals, excision, pilonidal sinus, prior to April 23, 2009; entitlement to an increased rating for scar, above the gluteal fold, residuals, excision, pilonidal sinus, since April 23, 2009; entitlement to service connection for a bilateral ankle condition; entitlement to service connection for major depression (claimed as depression and anxiety due to head injury, also claimed as acquired mental health condition); and, entitlement to service connection for PTSD.  The appeal was from a November 2006 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

Substitution in an appealed case requires a Notice of Disagreement to have been filed prior to the appellant's death.  38 U.S.C.A. § 5121A.  When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute regarding accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008. See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in December 2009 and the appellant filed a proper claim for substitution in March 2010.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.

The issues of entitlement service connection for an acquired psychiatric disorder, to include major depression and PTSD, for the purpose of accrued benefits, and a TDIU, for the purpose of accrued benefits, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 23, 2009, the Veteran had a less than six square inch scar above the gluteal fold that was superficial and without evidence of pain, being frequently unstable, limitation of motion, or limitation of function of the gluteus maximus.

2.  Since April 23, 2009, the Veteran had a less than six square inch scar above the gluteal fold that was superficial and painful and without being frequently unstable, limitation of motion, or limitation of function of the gluteus maximus. 

3.  There is no credible or competent evidence that the Veteran had a diagnosis of chronic bilateral ankle disability in service or at any time during the appeals process.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for scar, above the glueteal fold, residuals, excision, pilonidal sinus, prior to April 23, 2009 for accrued purposes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, 4.118, Diagnostic Codes (DCs) 5317, 7801-7805 (2006).  

2.  The criteria for the assignment of a rating in excess of 10 percent for scar, above the glueteal fold, residuals, excision, pilonidal sinus, since April 23, 2009 for accrued purposes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, 4.118, Diagnostic Codes (DCs) 7801-7805 (2006).  

3.  A bilateral ankle disorder was not incurred in or aggravated by service for accrued purposes.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  



(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veterans service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

At the outset, it is important to note that this case is one of substitution.  The Veteran properly filed the aforementioned claims and unfortunately, he died prior to the final adjudication of the claims.  His surviving spouse, has filed a claim for substitution, and she has been recognized as a substitute claimant.  

As to the claims on appeal, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August and September 2006.  The letters fully addressed the notice elements.  These letters advised the Veteran of the information required to substantiate the claims and of his and VAs respective duties for obtaining evidence.  The letters also informed the Veteran of how VA determined disability rating and effective dates.  See Dingess.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  As a substitute claimant, the appellant is adequately notified via the Veterans prior notification.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veterans service treatment records, VA and private treatment records with the claims file.  

The Board notes that records in the claims file indicate that the Veteran was in receipt of benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records. 

In this instance, the Veteran specifically reported that his receipt of SSA disability benefits was for a mental condition.  A July 2008 inquiry through the Social Security Administration confirms that his award of benefits was for an affective disorder and degenerative joint disease of the spine.  The Veteran himself did not identify any SSA records that would be relevant to his claims for service connection for a bilateral ankle disorder or an increased rating for his gluteal scar.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.

The Veteran underwent VA examinations in September 2006 and August 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the examinations.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examiners stated that the Veterans medical records were reviewed (possibly electronically), the examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds the examinations to be adequate for rating purposes.  Accordingly, the Board finds that VAs duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was not provided with an examination with regard to his claimed ankle disability.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

Further, in deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

Here, as will be discussed below, the record is absent any evidence of complaints, treatment, or diagnosis of a bilateral ankle disability in service or post-service.  While the Veteran may have been competent to diagnosis a chronic disability of the ankles, the fact remains that the record is completely silent with respect to him having a bilateral ankle disorder.  The mere fact that the Veteran stated that he has an ankle disorder, and that he has suffered from the same since service, does not trigger the duty to assist to provide him with a VA examination.

Further, in April 2009, the Veteran was provided an opportunity to set forth his contentions during a personal hearing before a Decision Review Officer (DRO) at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Here, during the April 2009, hearing, the DRO cited the issues on appeal.  See Hearing Transcript (T.) at p. 1.  Information and additional evidence was solicited regarding the symptoms of his scar.  The Veteran was also questioned regarding the onset of his bilateral ankle disability as well as his current treatment for the same.  The DRO kept the record open for the Veteran to submit additional evidence on behalf of his claims.  T. at p.2-3.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veterans claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VAs duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When, as here, the Veteran was requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings, as in the instant claim, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran claimed, prior to his death, that his scar, of the gluteal fold, was more severe than the ratings reflect.  Prior to April 23, 2009, his scar was rated as noncompensable.  Since April 23, 2009, the scar was rated as 10 percent disabling.  The Veteran claimed that the scar was painful and prevented him from sitting flat on his buttocks.  

The Veteran underwent a VA examination in September 2006.  He had a residual scar of the gluteal fold, secondary to excision of a pilonidal sinus/cyst.  The Veteran developed the pilonidal cyst in 1961 prior to service.  The cyst was excised and he developed another cyst in the same area while on active duty.  That cyst was excised and drained and there had been no further recurrences of the cyst.  The cyst was on the trunk, posterior surface of the upper gluteal fold.  The width of the scar was .5 cm, length of 4 cm, and depth of 2 cm.  Physical examination revealed no tenderness on palpation and no adherence to underlying tissue.  There was no limitation of motion or limitation of function in the area of the scar.  There was no underlying soft tissue damage and there was no skin ulceration or breakdown over the scar.  The diagnosis was non disfiguring scar from excision and drainage of pilonidal cyst-1966.  

A private medical record of April 2009 was received by VA from D.T., DO. MD, on behalf of the Veterans claim.  The Veteran was seen regarding his pilonidal cyst which he stated bothered him very much.  Dr. D.T. stated that he checked the area of the pilonidal cyst and found it to be severely inflamed and showed evidence of having broken open on occasion and having leaked pus.  Dr. D.T. ordered antibiotics.  The pertinent diagnoses were rectal pain and chronic pilonidal cyst.  

The Veteran underwent VA examination in August 2009.  The scar was located on the posterior aspect of the trunk in the superior crease of the buttocks.  The Veteran stated that he was only able to sit in one position for 30 minutes or less before he had to change body position due to pain and numbness in the area of the scar.  There was no skin breakdown over the scar but there was reported pain.  The scar was superficial.  The width of the scar was .25 cm and the length was 3.0 cm.  The scar did not affect the Veterans ambulating, dressing, feeding, bathing, toileting, or grooming.   The diagnosis was scar, surgical excision of pilonidal cyst.   

While the claim was on appeal, the applicable rating criteria for skin disorders, 
38 C.F.R. § 4.118, was revised, effective October 23, 2008.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria. Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7- 2003.  

However, as set forth in the Federal Register, the most recently revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim was received prior to October 23, 2008 (July 2006), the revised criteria after October 23, 2008, are not for application in this case.  

A scar not involving the head, face, or neck can be rated under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805. 38 C.F.R. § 4.118.  The evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Under Diagnostic Code (DC) 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas exceeding 6 square inches.  Note (1)  Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part. Note (2)  A deep scar is one associated with underlying soft tissue damage.  

Under DC 7802 a 10 percent rating is warranted for a scar, other than on the head, face, or neck, that is superficial and does not caused limited motion and exceeds an area of 144 square inches. (929 sq. cm.) or greater.  Note (1) Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7803 a 10 percent rating is warranted for a scar that is superficial and unstable.  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7804 a 10 percent rating is warranted for a superficial scar that is painful on examination.  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Note (2)  In this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  

There is no medical evidence of record indicating that prior to August 23, 2009, the Veteran's scar, excision of the pilonidal cyst was a scar that was deep or caused limitation of motion, exceeded 6 square inches; or was superficial and caused limitation of motion and had an area or areas of 144 square inches; was unstable; or painful on examination.  The evidence of record at that time showed that there was one scar, it was not shown to be limited in motion, was not limited in function, was only 4 cm. long and was well-healed, and was not painful on VA examination.  Therefore, the scar, excision of pilondial cyst did not warrant a compensable rating under DCs 7801-7804, prior to August 23, 2009. 

Diagnostic Code 7805 addresses scars and indicates they can be rated on limitation of function of the affected part. 38 C.F.R. § 4.118, DC 7805. The codes relating to the function of the buttocks is DC 5317 muscle group (MG) XVII 38 C.F.R. § 4.73.

Under DC 5317, the functions of these muscles include extension of hip (1); abduction of thigh; elevation of opposite side of pelvis (2,3); tension of fascia lata and iliotibial (Maissait's) band, acting with XIV (6) of postural support of body steadying pelvis upon head of femur and condyles of femur on tibia (1). The muscle group includes the pelvic girdle group 2: (1) gluteus maximus, (2) gluteus medius, and (3) gluteus minimus.  Disability under this provision is evaluated as non-compensable for slight disability, 20 percent for moderate disability, 40 percent for moderately severe disability, and 50 percent for severe disability.  See 38 C.F.R. § 4.73.  

A review of the record does not show that there is any disability of the gluteus maximus, sufficient to warrant a compensable rating for loss of function of that body part.  Although the Veterans scar was located above the buttocks area, there was no medical evidence of any problems of function in this area.  Therefore, there was no evidence showing that the Veteran warranted a compensable rating under diagnostic codes 7801-7805 for his scar, excision, pilonidal cyst prior to April 23, 2009.  

Since April 23, 2009, the Veterans scar, excision, pilonidal cyst, was rated as 10 percent disabling, under DC 7804 for a painful superficial scar.  This was shown by an April 2009 private medical record as well as an August 2009 VA examination.  The 10 percent rating under DC 7804 is the maximum rating provided under that code.  A higher rating is therefore inappropriate.  Further, as there was no evidence that the scar resulted in limitation of motion or was frequently unstable, higher and/or separate ratings were not warranted under DCs 7801, 7802, on 7803. 

There was also no evidence that the scar resulted in any limitation of function of 
the gluteus maximus.  During the Veterans August 2009 VA examination, the Veteran indicated that he was not able to sit on his buttocks for more than 30 minutes or less without changing body position due to pain and numbness in that area.  This evidence does not show disablement, which affects postural support of the pelvis upon the head of the femur and condyles of the femur on the tibia, slight in degree, which is necessary to warrant a separate compensable rating.    

The Board notes that a May 2009 report from DFT, D.O., indicated that the Veteran had experienced reoccurrences of his pilondial cyst scar since his active service.  However, aside from the indication that Dr. DFT had treated the Veterans cyst for symptoms of erythema and skin breakdown (an unstable scar) on April 23, 2009, there is no other clinical evidence showing that the Veterans scar was unstable.  Indeed, the VA examinations conducted in September 2006 and August 2009 specifically noted that there were no signs of skin breakdown.  Moreover, the contemporaneous treatment records, which addressed a myriad of other health complaints, are conspicuously absent any findings of complaints, treatment, or diagnosis of an unstable scar in the area of the gluteal fold.  The requirement for a 10 percent rating under DC 7803 is that the scar results in frequent loss of covering of the skin over the scar.  Such was simply not shown for the period prior and since April 23, 2009.

The Board has considered the Veterans statements that his disability was worse than reflected by the current ratings.  Consideration was also given to the statements of the appellant that she observed the scar to be long and deep and in need of frequent cleaning to help avoid breakdown.  She is competent to make such observations.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

In this case, the Veteran was competent to report symptoms because this required only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  The appellant is equally competent to make the observations she has made.  They were not, however, competent to identify a specific level of disability of his scar, excision, pilonidal cyst- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's scar, excision, pilonidal cyst, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for scar, excision, pilonidal cyst prior to and since April 23, 2009, for accrued benefits, is not warranted.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."   Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran claimed entitlement to service connection for a number of disorders that he asserts affected his employment, but the evidence does not indicate that his service-connected scar has impacted his ability to work or resulted in frequent hospitalizations.  Moreover, the Board concludes that rating criteria reasonably describes his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.

Thus, the Veterans disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

The preponderance of the evidence is against the increased rating claims for scar, excision, pilonidal cyst disability; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.  

Service Connection 

The Veteran asserted, prior to his death, that he had a bilateral ankle disorder based upon service incurrence.  

Service medical records are devoid of findings, treatment, or diagnoses related to bilateral ankle disorder.  The Veteran was in a car accident in service, hit a tree, and sustained lacerations to his face and head.  No findings related to his ankles were made.  

After service, the Veteran indicated that he was treated for a bilateral ankle disorder at the Nashville, Tennessee VA Medical Center.  There are no medical records indicating treatment for this condition or that he had this condition as a result of service.  There were several lay statements submitted on behalf of the Veterans claim in February and March 2009.  There lay statements indicated, in pertinent part, that these individuals had gone to see him in the hospital in Germany after he was in a car accident in 1966.  These statements indicated, that the Veteran was bandaged up around his head, neck, hands, and feet.  

The Veteran testified at a DRO hearing in April 2009.  He testified that his bilateral ankle disorder occurred as a result of an automobile injury sustained in service.  He related that he was treated in service for the injury, but had not been treated since service for the condition, except for home treatment.  He later testified that he had received treatment from his family doctor, but he did not identify the physician.  His representative indicated that the Veteran would obtain medical evidence from his family doctor related to his bilateral ankle condition and a claimed neck condition that he was claiming at the time.   

A private treatment record dated April 2009 from D.T., MD and from Blue Ridge Neuroscience Center, dated August 2008 were submitted to the claims file on behalf of the Veterans claims.  Both records indicated treatment for numerous disabilities, such as his neck, but neither made any reference to a bilateral ankle condition.  Indeed, aside from the lay statements of record, there is no clinical evidence showing an ankle disability in service or post-service.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has also considered the Veteran's statement asserting that he had a bilateral ankle disorder since active duty service.  The Board also recognizes the statements of his friends which indicated that they saw him in the hospital in service after the car accident and they remembered his feet were wrapped with gauze.  The Veteran and his friends were competent to report symptoms as they came to him (them) through his(their) senses (such as bilateral ankle pain on the part of the Veteran and seeing foot bandages on the part of his friends).  

Their statements are not deemed credible, however.  As noted, the medical evidence obtained and associated with the claims file is devoid of in-service and post-service complaints, treatment, or diagnosis of a chronic ankle disability.  Such is significant given the Veterans history of being seen for a variety of other orthopedic conditions.  Had the Veteran been suffering from a chronic ankle condition following his inservice motor vehicle accident, one would thought he would have complained of the same when he was seen for complaints of the residuals of a head injury and back pain, which were both claimed to have stemmed from the same motor vehicle accident.  The fact that the Veteran presented an earlier claim for service connection for the residuals of an motor vehicle accident in 1993 without referencing an ankle disability or injury also causes the Board to question the veracity of the statements.   Indeed, while clearly not dispositive, the Veterans delay in raising his claim for service connection for an ankle disability tends to weigh against the overall credibility of his statements.  

In sum, the evidence of record finds that the Veteran did not have a bilateral ankle disorder.  Accordingly, the appeal is denied.  

ORDER

A compensable rating for scar, above the gluteal fold, residuals, excision, pilonidal sinus, prior to April 23, 2009, for the purpose of accrued benefits, is denied.  

An increased rating for scar, above the gluteal fold, residuals, excision, pilonidal sinus, since April 23, 2009, for the purpose of accrued benefits, is denied.  

Service connection for bilateral ankle condition, for the purpose of accrued benefits, is denied.  


REMAND

The Veteran claimed, prior to death, that he warranted service connection for major depression as a result of a head injury sustained in service and in the alternative, due to an acquired psychiatric disorder that occurred in service.  He also asserted that he had PTSD due to his active duty service.  He maintained that he was unable to work as a result of his service.  

At the outset, the Veteran claimed that his depression occurred as a result of a head injury sustained in service, or in the alternative, as a result of his active duty service.  On the February 1968 Report of Medical History in connection with his separation examination, it was indicated that the Veteran had nervous trouble, normally nervous, shaky.  After service, the Veteran was treated for major depression in connection with his medical conditions.  

The Veterans claim for PTSD also is asserted in connection with his active duty service.  He had been diagnosed with PTSD.  However, he does not have a diagnosis of PTSD based on a verifiable stressor.  The Veteran had indicated in an April 2009 DRO hearing and in statements associated with the claims folder that while in service, in the First Armored Calvary in Bremerhaven, West Germany, in approximately June 1967, another soldier named Peterson, that worked in the motor pool with him was crushed in between two vehicles.  He stated that Peterson died in his arms.  He also stated that a sergeant, whose name he did not know, slipped on ice while working in the motor pool, and a tank rolled over him and crushed him to death.  This occurred on the same base, in January or February 1967.  Although the sergeant worked in the motor pool also, he was not in the same company as the Veteran, so the Veteran was not aware of his name.  However, the Veteran claimed that he witnessed this incident while working.  These two incidents, which were stressors that the Veteran noted as causing his PTSD, were never verified.  These stressors should be verified prior to final adjudication of the claim.  

Additionally, the records in the claims folder also indicate that the Veteran was in receipt of Social Security Administration disability benefits.  Those disability benefits appeared to have been obtained in relation to his mental health condition.  The Board is of the opinion that the SSA disability decision, and the records on which the decision was based, are potentially relevant to the major depression and/or PTSD claims on appeal.  As such, they should be obtained.  38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

Further, during the August 2008 private treatment record from Blue Ridge Neuroscience Center, it was noted that the Veteran was drawing long term disability from work as a plumber and from social security disability.  He had not worked since 2003.  He also related in his claim for benefits that he received social security disability as a result of his mental health condition.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Although the Veteran claimed that he was unable to work due to his service-connected disabilities, and he was only service-connected for his scar disability at the time of his death, he asserted that he should be service-connected for other disabilities to include his mental health condition.  In August 2007, he claimed he was unable to work due to his disabilities, and at that time, he did not specifically rule out that his scar disability was included in his disabilities that prevented him from working.  Therefore, the TDIU claim is properly before the Board by virtue of his increased-rating claim pursuant to Rice.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

Given the evidence of record demonstrating that the Veteran was unemployed at the time of death, and may not have been employable, a VA forensic examination and opinion should be provided to determine whether his service-connected disability(ies), alone rendered him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the SSA decision and all records upon which the decision was based, and associate them with the claims file.  

2.  Review the file in detail and prepare a summary of the Veteran's claimed stressors, including those discussed in the body of this remand.  Specifically, that he witnessed in January or February 1967, a sergeant in the motor pool who slipped and was run over by a tank, and that he witnessed in approximately June 1967, a serviceman by the name of Peterson who was in his unit the First Armored Calvary in Bremerhaven, West Germany, who was caught between two vehicles and crushed.  This individual died in the Veterans presence.  The summary and all associated documents should be sent to U.S. Army and Joint Services Records Research Center (JSRRC), Kingman Building, Room 2C08, 7701 Telegraph Road Alexandria, VA 22315- 3802.  JSRRC should be requested to provide any information that might corroborate the veteran's alleged in- service stressors.  

3.  Next, and after receipt of findings from JSRRC, an appropriate VA forensic psychiatric examination should be performed to determine the nature and etiology of any diagnosed psychiatric disorder the Veteran may have had.  The examiner must then render an opinion as to whether the claimant had PTSD, resulting from a verified experience occurring during service - i.e., if the claimant is diagnosed with having had PTSD, the examiner must state the specific corroborated stressor event or events experienced during service pursuant to the diagnostic criteria set forth in the DSM-IV.  

If it is determined that the Veteran suffered from an acquired psychiatric disability (other than PTSD) such as depression or anxiety, the examiner should state whether it is as least likely as not (a 50 percent probability or greater) that the psychiatric disorder had its onset in service or was otherwise etiologically related to his active service, to include a head injury sustained in service occurring while a victim of an automobile accident.  



The claims file should be made available to the examiner, who must acknowledge receipt and review of the claims file in any report generated as a result of the forensic examination.  Rationale should be provided with all opinions.  If the examiner cannot provide an opinion without resorting to speculation, such should be stated and supported with rationale.  

After all of the above, and based on a review of the case and the claims file, the examiner must also provide an opinion as to whether the Veteran's service- connected disability (ies) alone precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  

4.  Then, readjudicate all the issues on appeal, to include the issue of service connection for PTSD, service connection for major depression, and entitlement to TDIU.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


